DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE filed on 07/27/2021. 
Claims 1-3, 6-13, 15-17, 19 and 20 are currently pending in this application. Claims 1, 11 and 17 are amended. Claims 4, 14 and 18 are cancelled.
No new IDS has been filed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.

Examiner’s Note
Applicant is suggested to include a part of information from figs. 5, 6 or paras. [0038] - [0044] of the specification to clarify and improve the claim limitations for providing the application in a better condition for an allowance.
 
Response to Arguments
The previous 112(b) rejections to claims 1-3, 6-13, 15-17, 19 and 20 have been withdrawn in response to the applicants’ amendments/remarks. However, the amended limitations and further analysis cause new 112(b) rejections stated below.

Regarding the previous 102 rejections, the applicant’s arguments have been considered but are moot as current rejections do not rely on the reference (e.g., Ikeda) for the argued limitations.
  
Thus, the applicants’ arguments are not persuasive. Please see amended rejections below for the amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-3, 6-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 recites (note: claims 11 and 17 include similar limitations):
“… a linear combination of the plurality of shares represents a secret value to be employed in a cryptographic operation, wherein the plurality of shares comprises … an encoded from of a second share … performing the cryptographic operation using at least the transformed form of the second share”, however, it is not clear whether the cryptographic operation uses the linear combination, the secret value or the transformed form of the second share; 
“… an encoded form of a second share … by applying, to the encoded form of the second share, a non-linear decoding function …”, however, it is not clear whether there is any relationship between the encoding and the non-linear decoding function (note: if it is not any relationship, how to apply the non-linear decoding function or the limitations of claim 3 or 13 may clarify the rejection).
Claims 2, 3, 6-10, 12, 13, 15, 16, 19 and 20 depend from the claim 1, 11 or 17, and are analyzed and rejected accordingly.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
 
The limitations of the claim 2, “… the transformed form of the second share is represented by a masked decoded form of the second share” have been already recited in the claim 1 (e.g., producing a transformed form of the second share by applying … a non-linear decoding function and a masking operation) and the claim fails to further limit the subject matter of the claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dottax et al. (US 2008/0253557 A1).

As per claim 1
generating, by a processor, a plurality of shares, wherein a linear combination of the plurality of shares represents a secret value to be employed in a cryptographic operation, wherein the plurality of shares comprises an un-encoded form of a first share and an encoded form of a second share [fig. 1; par. 0026, lines 1-6; par. 0027, lines 1-3; par. 0028, lines 1-4; par. 0031, lines 1-12; par. 0034, lines 1-6; par. 0035, lines 1-11; paras. 0030, 0042, 0043 of Dottax teaches generating, by a processor (e.g., executing a cryptographic calculation in an electronic component), a plurality of shares (e.g., the data blocks of k bits), wherein a linear combination of the plurality of shares represents a secret value to be employed in a cryptographic operation (see fig. 1), wherein the plurality of shares comprises an un-encoded form of a first share (e.g., data blocks of k bits not included in the data blocks of j bits, where j being an integer smaller than k) and an encoded form of a second share (e.g., the intermediate data blocks of j bits) – note: several rounds each comprising liner operations and at least one non-linear operation – see par. 0047];
producing a transformed form of the second share by applying, to the encoded form of the second share, a non-linear decoding function and a masking operation [fig. 1; par. 0028, lines 1-4; par. 0091, lines 1-5; par. 0093, lines 1-6; par. 0096, lines 1-5 of Dottax teaches producing a transformed form (e.g., the inversion of the masked data block) of the second share (e.g., the intermediate data blocks of j bits) by applying, to the encoded form of the second share (e.g., the masked data block), a non-linear decoding function and a 
performing the cryptographic operation using at least the transformed form of the second share [fig. 1; par. 0031, lines 1-12 of Dottax teaches performing the cryptographic operation (e.g., the encryption operation) using at least the transformed form of the second share (e.g., the inversion of the masked data block)].

As per claim 2, Dottax teaches the method of claim 1. 
Dottax further teaches wherein the transformed form of the second share is represented by a masked decoded form of the second share [fig. 1; par. 0028, lines 1-4; par. 0091, lines 1-5; par. 0093, lines 1-6; par. 0096, lines 1-5 of Dottax teaches the transformed form (e.g., the inversion of the masked data block) of the second share (e.g., the intermediate data blocks of j bits) is represented by a masked decoded form (e.g., the inversion form of the masked data block) of the second share (e.g., the intermediate data blocks of j bits)].

As per claim 3, Dottax teaches the method of claim 1. 
Dottax further teaches wherein the encoded form of the second share is produced by applying a non-linear bijective encoding function to the second share [fig. 1; par. 0028, lines 1-4; paras. 0042, 0047 of Dottax teaches the encoded form of the second share is produced by applying a non-linear bijective encoding function to the second share (e.g., the intermediate data blocks of j bits)].

As per claim 6, Dottax teaches the method of claim 1. 
Dottax further teaches wherein the cryptographic operation is represented by one of an encryption operation based on Advanced Encryption Standard (AES) or a decryption operation based on AES [par. 0038, lines 1-13; par. 0052, lines 1-7 of Dottax].

As per claim 9, Dottax teaches the method of claim 1. 
Dottax further teaches wherein producing the transformed form of the second share prevents the plurality of shares from simultaneously appearing in an un-coded form in at least one of: a memory, a register bank, or a communication bus [par. 0018, lines 1-6; par. 0028, lines 1-4 of Dottax].

As per claim 10, Dottax teaches the method of claim 1. 
Dottax further teaches wherein producing the transformed form of the second share prevents the plurality of shares from sequentially appearing in an un-coded form in at least one of: a memory, a register bank, or a communication bus [par. 0018, lines 1-6; par. 0028, lines 1-4 of Dottax].

Claims 11-13 are non-transitory storage medium claims that correspond to the method claims 1-3, and are analyzed and rejected accordingly [see paras. 0026 and 0044 for the storage medium for execution of the instruction].

Claim 17 is a system claim that correspond to the method claim 1, and is analyzed and rejected accordingly [see paras. 0026 and 0044 for the memory for processing/execution of the instruction].

Allowable Subject Matter
Claims 7, 8, 15, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amending the claims to overcome the 112(b) rejections (if any) stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAUNG T LWIN/Primary Examiner, Art Unit 2495